PER CURIAM.
The plaintiff bases his appeal mainly upon some strictures upon the conduct of counsel which were embraced in the charge. There is nothing to show that these' criticisms were not deserved, and they certainly were impartial, since they were applied to both counsel. They could not, therefore, have affected the verdict. It is not necessary" to consider the exception to the exclusion of the question put to the doctor as to what, if anything, would produce the injury which he testified to having found on the boy’s foot. No question was made but that whatever injuries the boy had resulted from the accident. We find no other error calling for consideration. We are of opinion, however, that the order granting an extra allowance cannot be sustained, for the case was neither difficult nor extraordinary. Standard Trust Co. v. N. Y. C. & H. R. R. Co., 178 N. Y. 407, 70 N. E. 925.
The judgment will therefore be reduced by the sum of $100, and as so modified will be affirmed, with costs. All concur.